Response to Amendment
	This communication is in response to the amendment filed on 2/1/2022.  Claims 1-5 are pending.

Claim Objections
The objections to Claims 3 and 5 are withdrawn based on the amendments filed on 2/1/2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent Claim 4 recites “a life amount collecting means that collects, from a plurality of vehicles that are to be tire replacement targets, information of a life amount L, which serves as an indication for tire replacement, of front tires and rear tires of the plurality of vehicles that are to be the tire replacement targets”, “a memory means that stores the collected life amount for each of the vehicles”, and “a tire replacement vehicle extracting means that extracts, from among the plurality of vehicles stored in the memory means, a vehicle α equipped with rear tires having a life amount of (1/3) L and a vehicle β equipped with rear tires having a life amount of 0”.  The limitations of “a life amount collecting means that collects, from a plurality of vehicles that are to be tire replacement targets, information of a life amount L, which serves as an indication for tire replacement, of front tires and rear tires of the 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional elements – “a tire replacement instruction output means that outputs the instruction for tire replacement to each of the extracted vehicle a and the extracted vehicle β, wherein the tire replacement instruction output 
Regarding “a tire replacement instruction output means that outputs the instruction for tire replacement to each of the extracted vehicle a and the extracted vehicle β, wherein the tire replacement instruction output means outputs the instruction to replace the rear tires of the vehicle β with the front tires of the vehicle α and the front tires of the vehicle β, and to fit new tires to the vehicle a and the vehicle β as the front tires of the vehicle a and the front tires of the vehicle β”, this limitation does not integrate into a practical application because the limitation merely recites outputting a result of the mental process (i.e., the collecting, storing, and extracting functions). Further, the receiving step is insignificant extra-solution activity that cannot reasonably integrate the judicial exception into a practical application (MPEP 2106.04(d).1 and 2106.05(g)).
Regarding the tire replacement instruction device, the device is recited at a high-level of generality (i.e., as a generic device performing the functions of the mental process, i.e., the collecting, storing, and extracting functions) such that it amounts no more than mere instructions to apply the exception using a generic device. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is therefore directed to an abstract idea.  Mere instructions to apply an exception 

Allowable Subject Matter
Claims 1-3 and 5 are allowed.
Although there is no prior art rejection for independent Claim 4, the Examiner cannot comment on the claim’s allowability until the rejection under 35 U.S.C 101 is satisfactorily addressed.

Response to Arguments
Applicant's arguments filed 2/1/2022 have been fully considered but they are not persuasive. On pages 5-6 of the Remarks, Applicant argues that, because there is no prior art rejection of Claim 4, that Claim 4 Is directed to statutory subject matter, citing MPEP 2106.05(a).  However, the Examiner disagrees.  MPEP 2106.05(a)(II) provides guidance as to whether improvements in technology beyond computer functionality may demonstrate patent eligibility, stating that:
To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method.  Merely adding generic computer components to perform the method is not sufficient.  Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to existing technology.
Claim 4 only includes instructions to perform a mental process using a generic computer, and is therefore not patent eligible according to MPEP 2106.05(a)(II).
The remarks go on to state on pages 6-7 that claim 4 is not directed to a mental process.  The Examiner disagrees.  A plurality of vehicles, as recited in Claim 4, could .

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L DAVIS whose telephone number is (571)272-1599. The examiner can normally be reached Monday-Friday, 8am to 4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA L. DAVIS
Examiner
Art Unit 2863



/C.L.D./Examiner, Art Unit 2863          

/NATALIE HULS/Primary Examiner, Art Unit 2863